Bhs FILA rORsIoek Besliment 24 Filed Oglorer Page s'oPo*?

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SOBEL NETWORK SHIPPING CO., J
INC., )
)
Plaintiff, } Civil Action No: 1:21cv04320
)
Vv. ) Judge Koeltl
)
SHORES GLOBAL, LLC and } Magistrate Judge Moses
SHORES EUROPE APS, }
)
Defendants. )

 

NOTICE OF MOTION FOR LEAVE TO SERVE DEFENDANT SHORES EUROPE APS
PURSUANT TO FED. R. CIV. P. 4(@3)

 

Plaintiff Sobel Network Shipping Co., Inc, (“Sobel”) hereby moves the Court to permit
Sobel to serve Defendant Shores Europe ApS (“Shores Europe”), a Denmark entity, with a copy
of the Complaint and Summons, filed in this Court on May 14, 2021, pursuant to Federal Rule of
Civil Procedure 4(f)(3) using electronic means and/or upon known counsel for Shores Global and
Susan Sadolin, the key agent of Shores Europe.

Both methods of service proposed by Sobel are sufficient to apprise Shores Europe of the
pendency of this action and afford Shores Europe with an opportunity to present its objections.
Sobel is aware of no international agreement between the United States and Denmark that would
prohibit these methods of service. Therefore, Sobel respectfully requests that the Court grant its
Mation and allow it to serve Shores Europe pursuant to Federal Rule of Civil Procedure 4(0(3).

Sobel has filed contemporaneously with this Cover Motion a Memorandum of Law in

Support of its Motion for Leave to Serve Defendant Shores Europe Pursuant to Fed. R. Civ. P.

4(f)(3). Hnplicalion pew veiled So see ba S Gee.
Le Vy 1 Voces ade &e Déuxttl At othe [Ell

4824-0536- 1401.1 woth CHa yet ey (bud Ls ner Neng ee GLLEA by ad”
Mohenandaa oi. LE, > WHEEL:

faa] CLT ey SD

  

 
Case PRT coe RRRUMeR 57 ENSI OSC HA! Pe@erPb1®

Respectfully submitted,

/sf Aron Z. Karabel

Aron Z. Karabel (No. 4375176)
John E. Haubenreich (pro hac vice)
Taylor J. Askew (pro hae vice)
WALLER LANSDEN DORTCH & DAVIS, LLP
$11 Union Street, Suite 2700
Nashville, Tennessee 37219

(615) 244-6380

aron. karabel@wallerlaw.com

john haubenreich@wallerlaw.com
taylor.askew@wallerlaw.com

 

 

 

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

Thereby certify that on September 7, 2021, a true and correct copy of the foregoing Notice
of Motion was filed with the Court via the Court’s ECF filing system. Notice of this filing wili be
sent by operation of the Court’s CM/ECF system to counsel of record as indicated below. Parties
may access the filing through the electronic filing system.

Jeffrey W. Gutchess

Bernardo Nacouzi de Mello Franco
AXS Law Group, PLLC

2121 NW 2™ Avenue

Suite 201

Miami, FL 33127
jeff@axslawgroup.com
bernardo@axslawgroup.com

eservice@axslawgroup.com
Counsel for Defendant Shores Global, LLC

/s/ Aron Z. Karabel

4824-0536- 1401.1
ASS LOLA OIBOIEK BOCUME 2 FIRGRIAGAL Pate 3 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SOBEL NETWORK SHIPPING CO.,
INC.,

Plaintiff, Civil Action No: 1:21¢v04320

SHORES GLOBAL, LLC and
SHORES EUROPE APS,

)
)
)
)
)
v. ) Judge Koeltl
)
) Magistrate Judge Moses
)
)
)

Defendants.

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO SERVE
DEFENDANT SHORES EUROPE APS PURSUANT TO FED. R. CTV. P. 4()G)

 
Ease 4:21-cy-04320-JEK Becument 22 Filed Qandyat Rage 4 of 48

 

TABLE OF CONTENTS
Page
FACTUAL AND PROCEDURAL BACKGROUND 1... cette erent teen cinneeeeen 1
ARGUMENT .....ccccccccccccccccsscccsceetscceerecscnnceeceesssscunseececeeseeeeuenneeseuneeqssuaedaacaeuaeaeenseeengapenegsaasessaenaaaneas 4
CONCLUSION coccccccccccscccssecteceeseseeteesseeseccssenseeseee ses :eeeeegeeaaeeaeea ene cnenneee Ris d4 Geng REE EL REL ogre pened ae 10

 
Case 1:21-cv 4328-4 Bocument 2 Elled Gants) Rage 3 ots

 

TABLE OF AUTHORITIES
Page

Federal Court Opinions Page(s)
Asia Cube Energy Holdings, LTD v. Inno Energy Tech Co.,

2020 U.S. Dist. LEXIS 148012 (S.D.N-Y. Aug. 17, 2020) oo... cccccceeseerereteeeeeseeeeerenneneeeeneraees 5
ETC vy. PCCare247 Inc.,

2013 U.S. Dist. LEXIS 31969 (S.D.N.Y. Mar. 7, 2013) .cccccccceccsereeeneresrereesseeesecaesenesees 5
F-.T.C. y. Pecon Software Ltd,

2013 U.S. Dist. LEXIS 111375 (S.D.NCY. Aug. 7, 2013) cc ccccscsecseeseneneeseceneneternensseteeaees 5
Fisher v. Petr Konchalovsky Found.,

2016 U.S. Dist. LEXIS 31014 (S.D.NLY. Mar. 10, 2016) oc esceseteeeeeeceeteneetetesaerenesneresaeneges 4
Fisher,

2016 U.S, Dist. LEXIS 31014 ccccccccccecsecccseeeeceseneceeseeesseeaceeuseneeeeeessenessenseresssenseenseneeseeetegs 5
Industries Co.,

312 FR.D. 329 (S.D.NLY. 2015) coc ccsrerersreenseeeeessessssteneerenssrenesreneeesinascentescnsnesisnnersy 5
Jian Zhang v. Baidu.com Inc.,

293 F.R.D. 508 (S.D.N.Y. 2013) cece eects rieeseseeessenersenenesteersretes endelenteacienseesnnnesees 4
KPN B.Y. v. Corcyra D.O.O.,

2009 U.S. Dist. LEXIS 20906 (S.D.N.Y. Mar. 16, 2009) v.ccccccccssessenenstenesrenenstensesseenees 5-6
ShelterZoom Corp. v. Gorosheysky,

2020 U.S. Dist. LEXIS 131226 oo. ccccesesereeeeteeeiesereessscrestseeesseessessetscnecnernesrensessiseaaeneey 6
ShelterZoom Corp. v. Goroshevsky,

2020 U.S. Dist. LEXIS 131226 (S.D.N.Y. July 23, 2020) 2. ccieccceeccsesseteeseeereetteneeeereseneane 5
United States v. Estate of Machat,

2009 U.S. Dist. LEXIS 87000 wo.cccccccccccecseceesssessesscecsasseeessseaneseeene reese seesesensaseeesensaeaseneny 5,6
Xiaoyuan Zhang v. Valaris PLC,

2021 U.S. Dist. LEXIS 49610 (S.D.N-Y. Mar. 16, 2021) vcccccsssessseseeseetseeeeeteneeastenenenenes 6,9

ii
CASE LALA BAOIEK Becumentsa FIAAGEL bade oo 48

Rules
FED. BR. CIV. Bi 4 ccccccccccccccccccanscuccesecccceeccseenneceeeenssssceseeusaauensessepeegeeauneeenseeseg¢dseussaseeaseceeaensanaes 1,3,5
Ruple 4 oocccccccccccccccccececsceccecunsrragecscenscnscsnenescasuccuceuceaeeeascessseseenanseeenesaeeeeneeeesgaeeeneusdseegea ges 3, 4, 5, 9-10

iti

 
Case 1:31-ev-P432B-4EK Bocument 32 Elled oe/07/a4 Bage $ ot 18

Plaintiff Sobel Network Shipping Co., Inc. (“Sobel”) hereby moves the Court! to permit
Sobel to serve Defendant Shores Europe ApS with a copy of the Complaint and Summons filed in
this Court on May 14, 2021 using electronic means and/or upon counsel for Shores Global and

Susan Sadolin.

FACTUAL AND PROCEDURAL BACKGROUND

Sobel engaged in business with Defendants Shores Europe ApS (“Shores Europe”) and
Shores Global, LLC (“Shores Global”) for several months during 2020 and 2021. Both of these
entities are largely owned, managed, directed, and operated by the same individual: Susan Sadolin
(“Sadolin”). Sadolin is the registered agent and Chief Executive Officer of Shores Global, a Florida
limited liability company. She is also the director, president, CEO, legal owner, and beneficial
owner of Shores Europe, a private limited company organized under the laws of Denmark. Acting
on behalf of Shores Global and Shores Europe, Sadolin conducted business with Sobel over the
past two years.

After Defendants failed to remit the payment necessary to fulfill numerous invoiced
amounts that Defendants owe to Sobel, Sobel filed the above-captioned litigation in this Court on
May 14, 2021. Sobel served Shores Global on June 3, 2021 at the address that Shores Global lists
on it and Shores Europe’s joint website, 2440 NW 116" Street, Suite 600, Miami, Florida 33167.
(See D.E. 9). On June 8, 2021, Shores Global’s counsel reached out to Sobel’s counsel via email*

and stated:

 

1 Filed contemporaneously with this Memorandum of Law is a Notice of Motion for Leave to Serve Defendant Shores
Europe ApS pursuant to Fed. R. Civ. P. 4(f)(3).
2 A true and correct copy of this email communication between counsel for Plaintiff and counsel for Defendant Shores

Global is attached hereto as Exhibit A.

 

 
CARE LL CU RAB IEK BRRUMEM A FRG CUAGAA Bade 8 O48

 

Fromm Bernarda Nacouzi de Mello France <bernarde@axsiawgroup.com>
Sent: Tuesday, june 8, 2024 2:01 PM

To: Aron Karabel <Aron Karabel @waderlaw.com>

Cec: Jeff Gutchess <jeff@axslawgroup.com>

Subject: Sobel v. Shores Giobat

 

 

E External dlessage

Dear Mr. Karabel,

Our firm represents Susan Sadalin in connection with this matter, and we have just received
copies of the complaint and the summons from Susan. However, both Jeff Gutchess and I wilt
be out of country, with very limited access to phone and emails, until the end of the month. Jelf
will be on a safari until june 27, and I will be on a family vacation until June 30, Would you
agree to a 30-day extension to our deadline to file a response to the complaint, until July 247

Thanks very much and we look forward te working with you in this matter.
Best,

Bemardo
ax S z
BN =
oy 5

BERNARDO FRANCO
bacuacdediocciyweraee com fm: 957.262.4089

a
AAS Law Group, PLLC

or 905.207.1878

2121 NW 2nd Ave, Suite 201 Wyrwaad, FL 39127
bitodivew azsinworsue sora

 

 

SOTICE: ‘he information cocminad tn Hs aonil and any document attached hereto 23 inenelad oxily for the nomad vecipiamtyd} [you are not cha icoendded recipient, nor the
eployee or newsd respatuatile fee dei im confides 1 tha f recipiect(s), ara hereby socified that you have seceivad this oanaminal in enor, ed
any review, cisvaminaiog, ievhurien at copying of dhis manamial oe its armachmwnss is smcely ited If you have received ails canonical snd‘or ahoechonints oa Te,
place noid me inranactiately bey reply ecmnall and chon dalece thee manisea, inebiding any amarbments,

(See Ex. A). Sobel’s counsel requested that counsel for Shores Global accept service on behalf of
Shores Europe. In response, Shores Global’s counsel sent Sobel’s counsel an email’ that stated as

follows:

 

3 A true and correct copy of this email communication between counsel for Plaintiff and counsel for Defendant Shores

Global is attached hereto as Exhibit B.
ae ALA BOIER BeCUMEN A FRU GBAGAL Bags S848

 

From: Bernardo Nacouzi de Mello Franco
To: Aron Karabel

ce; Jeff Gutchess: John Haubenreich
Subject: Ret Sobel v. Shores Global

Date: Friday, June 25, 2021 5:35:40 PM
Attachments: imaced01ond

External Message

Hi Aron - apologies for the delay, I’ve been traveling all week and had very limited access to
emails and phone service. We were not authorized to accept service on behalf of Shores
Europe. aud Susan did not accept service for Shores Europe, Thank you and have a nice
weekend.

Best,

Bemardo

Sent from my iPhone

(ix. B).

Sobel then diligently attempted to serve Shores Europe at the Denmark address* listed for
Shores Europe on Shores Global and Shores Europe’s joint website. In an effort to avoid
protracting this litigation, Sobel chose to attempt to serve Shores Europe pursuant to Federal Rule
of Civil Procedure 4(f)(2)(C)Gi), which allows service “using any form of mail that the clerk
addresses and sends to the individual” (which includes corporations) “and that requires a signed
receipt.” Sobel followed the Court’s Procedures for Service Pursuant to Rule 4 (f)(2)(C) Gi), which
are accessible on the Court’s website. Specifically, on July 1, 2021, Sobel sent to the Clerk of
Court (i) copies of the Complaint and Summons; (ii) a Letter of Request that informed the Clerk
of Court the address of Shores Europe in Denmark and the documents to be sent to Shores Europe;
(iii) an international airway bill; and (iv) an envelope that could fit the papers that Sobel was

attempting to serve on Shores Europe. The Clerk of Court received these materials. (See D.E. 13).

 

4 That address is H.P. Hanssensgade 42, 6200 Aabenraa, Denmark.

 
CRE LPLYORIOIGK BSREN SE ELSE OSITIEL BS9S Poor ts

The Deputy Clerk, JaVonn Ross, certified that a copy of the Complaint and Summons was sent
via FedEx Express to Shores Europe ApS on July 8, 2021. Ud.)

Counsel for Sobel received a returned package from FedEx Express in mid-August
indicating that the package containing the Complaint and Summons was not served on Shores
Europe at the Denmark address listed on Shores Europe’s website. The FedEx tracking summary
notes an entry from July 12, 2021 stating, “Incorrect address - Recipient moved” and another entry
from August 18, 2021 stating, “Unable to deliver shipment; returned to shippet.”

ARGUMENT

Rule 4(f)(3) of the Federal Rules of Civil Procedure permits service by “other means not
prohibited by international agreement, as the court orders.” This Court has discretion to approve
of a method of alternative service under Rule 4(f)(3) when the method “(1) is not prohibited by
international agreement; and (2) comports with constitutional notions of due process.” Fisher v.
Petr Konchalovsky Found., 2016 U.S. Dist. LEXIS 31014, at *2 (S.D.N.Y. Mar. 10, 2016), Due
process is satisfied if service is “reasonably calculated, under all the circumstances, to apprise
interested parties of the pendency of the action and afford them an opportunity to present their
objections.” Id. (quoting Mullane v. Cent. Hanover Bank & Tr. Co,, 339 U.S. 306, 314 (1950)).

Service via Rule 4(f)(3) is “neither a last resort nor extraordinary relief. It is merely one
means among several which enables service of process on an international defendant.” Jd. at 330
(quoting Advanced Aerofoil Techs., AG v. Todaro, 2012 U.S. Dist. LEXIS 12383, at *3 (S.D.NY.
Jan. 31, 2012)); Jian Zhang v. Baidu.com Inc., 293 F.R.D. 508, 512 (S.D.N.Y. 2013) (“[I]t should
not, and does not, matter whether service was attempted pursuant to Rule 4(f)(1) or (2) and, if so,
whether or why such service was unsuccessful”), The only limitations on Rule 4(f)(3) service are

that the means of service cannot be prohibited by an international agreement and that the Court
EASe RPL OASROTGK Pocumentee Elled Rone! Page 8 of 16.

must direct it. United States v. Estate of Machat, 2009 U.S. Dist. LEXIS 87000, at *9, 104
A.F,T.R.2d (RIA) 2009-6521 (S.D.N.Y. Sep. 21, 2009) (Koeltl, J.).

Service by electronic means is a permissible avenue for parties to utilize when other
avenues prove unsuccessful. See Sulzer Mixpac AG v.Medenstar Industries Co,, 312 F.R.D. 329,
332 (S.D.N.Y, 2015) (holding that service upon an email address listed on the defendant’s online
webpage was an acceptable method of service because “under all circumstances” such would
“apprise interested parties of the pendency of the action and afford them an opportunity to present
their objections.”). If the party attempting to utilize Rule 4(f(3) service shows “some facts
indicating that the person to be served would be likely to receive the summons and complaint at
the given email address” and that the “email is likely to reach the defendant”, service via email is
permissible. Fisher, 2016 U.S. Dist. LEXIS 31014, at *2; see also F.T.C. v. Pecon Software Litd.,
2013 U.S. Dist. LEXIS 111375, at *5 (S.D.N.Y. Aug. 7, 2013); ShelterZoom Corp. v.
Goroshevsky, 2020 U.S. Dist. LEXIS 131226, at *5 (S.D.NLY. July 23, 2020). Furthermore, if the
serving party sufficiently alleges that the individual or entity to be served has used a particular
email address to correspond about the subject matter of the dispute or has used the proposed email
address recently, such substantiates the conclusion that sending the documents via email is an
appropriate method of service. Asia Cube Energy Holdings, LTD v. Inno Energy Tech Co., 2020
U.S. Dist. LEXIS 148012, at #8 (S.D.N.Y. Aug. 17, 2020); F.7.C v. PCCare247 Inc., 2013 U.S.
Dist. LEXIS 31969, at *4 (S.D.N.Y. Mar. 7, 2013).

Service upon known counsel for an individual or entity is also an acceptable method of
service under Fed. R. Civ. P. 4(£)(3). KPN B.V. v. Corcyra D.O.O., 2009 U.S. Dist. LEXIS 20906,
at *6-7 (S.D.N.Y. Mar. 16, 2009) (Koeltl, J.) (granting plaintiffs request to conduct service

pursuant to Rule 4(f)(3) on the defendant’s United States counsel after plaintiff diligently
Case 1SLAUBBIEK Becumenga FleA SURG Bage 43 oh48

attempted to serve defendants, because defendant’s counsel was “aware of the facts underlying
[the] action and [had] already made limited appearances on behalf of [the defendant],” which
demonstrated that defendant’s counsel would “not be likely to disregard notice of the action”).°
Service via email or upon Shores Global and Sadolin’s known counsel is acceptable in light
of the present circumstances. Sobel has made several efforts to serve Shores Europe. It inquired in
good faith whether Shores Global and Sadolin’s counsel would accept service on Shores Europe’s
behalf, after counsel for Shores Global explicitly stated that his firm represented Sadolin (who is
a key agent of Shores Europe). When counsel for Shores Global and Sadolin rejected that request,
Sobel attempted to serve Shores Europe using the Clerk of the Court at the Denmark address that

(i) Shores Europe (via Sadolin) provided to Sobel while the two entities did business together, (ii)

 

5 See also United States v, Estate of Machat, 2009 U.S. Dist. LEXIS 87000, at *10-12 (Koeltl, J.) (permitting the
United States to serve the known attorney of the foreign defendant individually and on behalf of an Estate (another
defendant} because of the United States’ “diligent efforts to serve [the foreign defendant] and her efforts to resist
service,” and because the known attorney appeared on behalf of the foreign defendant and “therefore must know how
to contact her to notify her of service”); ShelterZoom Corp. v. Goroshevsky, 2020 U.S. Dist. LEXIS 13 1226, at *5-6
(“Shelterzoom also requests, out of an abundance of caution, that it be permitted to serve Pantaz through Joffe,
Pantaz’s U.S. counsel for dispute resolution purposes. With respect to service on Pantaz though Joffe, both
requirements set forth above are also satisfied. Neither the Hague Service Convention nor apparently any other current
international agreement between [the United States and the Russian Federation] prohibits service on a defendant
residing in the Russian Federation through service on his counsel in the United States. Moreover, service on Pantaz
through service on her counsel in the U.S. is unlikely to violate constitutional standards of due process.”) (internal
citations omitted); Xiaoyuan Zhang v,. Valaris PLC, 2021 U.S. Dist. LEXIS 49610, at *9 (S.D.N.Y. Mar. 16, 2021)
(“Service on Gibson Dunn is a particularly strong option, as it is clear that Burke is regularly communicating with
Gibson Dunn, who initially stated that Burke would waive service once service was completed on Valaris, and who

recently filed a letter on his behalf’) (internal citations omitted).

 

 

 
oH

Case Ste OBOE Recumentsa FACIAL Page 1S ot

co

Shores Europe lists as its address on its website, and (iii) several reputable and reliable databases
provide (see infra) as Shores Europe’s address. Furthermore, Denmark does not expressly object
to service via email, and Sobel is unaware of any international agreement between the United
States and Denmark that would prohibit it as a method of service.

There are several email addresses that, if Sobel is permitted to serve Shores Europe via
email, will comport with due process requirements. According to both the Danish Business
Authority - Central Business Register (CVR)° and the Thompson Reuters Company Investigator
Report’ pertaining to Shores Europe, Shores Europe’s email address is susan@shores-int.com,
(See Ex. C & Ex. D). Lexis’s Comprehensive People/Public Records search report® also provides
that exact email address for Sadolin, along with susan@shoresglobal.com,
s.sadolin@shoresofdenmark.com, and shoresofdenmark@hotmail.com.

Importantly, in late April of 2021, Sadolin used the susan@shores-int.com email address
to correspond with a representative of Sobel about the subject matter underlying the above-

captioned lawsuit. She stated, on April 28, 2021:

 

6 A true and correct copy of the CVR report pertaining to Shores Europe is attached hereto as Exhibit C.

7 A true and correct copy of the Thompson Reuters / WestLaw Company Investigator reports for Shores Europe is
attached hereto as Exhibit D.

8 A true and correct copy of an excerpt from the Lexis records report as it pertains to Susan Sadolin is attached hereto

as Exhibit E.

 
CASe, Tore NG ree) Hark oer oh, Fled 2 og eal pee 4 of 8

From: Susan Sadotin <susen @shores-int.com<mailte:susan@ shores-int.com>>
Sent: Wednesday, April 28, 2021 5:27 AM

To: Brian Wills ¢brianw 2sebelnet.com<meaiite:brianw@sobeinet.com>>
Subject: Re: Dear Brian

Dear Brian,

lam trying te get back to the US as soon as possible. | will Jet you know if lam back by next week.

Susan Sadolin / President

susan @shores-int.com<maiitesusan@ shores-int.com>

Office +1 305 716 0848

Fax $1 305 716 0894

Mohile US +1 786 302 4174

fiohite EU 445 2095 3100

httpss/f/| protect-us.mimecast.com/s/UahCADOl qibG 2kSIMréwt?domainsshoresgiobal.com<https://protect-
us.mimecast.com/s/UafyCADOLglbGzkSi MrGwtidomainashoresgiobal.com>

 

 

<https://protect-us.mimecast.com/s/in51CRBEMocdz0 YyFvd919 ?domain=shoresgiobal com>
<imaged36.jpe>

Shores Global LLC
2440 NV 116th Street
Suite 600

FL 33167 Miami, USA

 

Shores Europe ApS

H.P. Hanssensgade 42

6200 Aabenraa, Denmark

https://protect-us.mimecast.com/s/UafvCADOLGIBG zkSIMréwt?domain=shoresgiobal.comehttps;//protect-
us.mimecast.com/s/UafvCADOLGIBGrkSiMréwt?domain=shoresgisbal.com/>

(See Apr. 28, 2021 Email from Susan Sadolin to Sobel Representative Brian Wills, a true and
correct copy of which is attached hereto as Exhibit F). This was not a one-off email. Sadolin used
this address to correspond with Sobel’s representatives at least three other times in April of 2021
alone.

As mentioned, Shores Global is also represented by counsel who know about this lawsuit
and who stated in a communication to Sobel, “Our firm represents Susan Sadolin in connection
with this matter, and we have just received copies of the complaint and the summons from Susan.”

(See Ex. A). If Sobel is permitted to serve Shores Europe via counsel for Shores Global and

8
ase 1OYNPABEIER BecuMEM 24 FIG BAGEL Page 18 oF 48

Sadolin, Shores Europe will be apprised with notice of this action. As those tasked with
representing Shores Global in this action, Shores Global and Sadolin’s attorneys indubitably
communicate with Sadolin and do so with respect to this litigation. (See id.)

Sadolin, in turn, is more than capable of providing Shores Europe with notice of the
Complaint and Summons,’ as she holds several key roles in the entity. According to the CVR
which contains primary data on all businesses in Denmark, Sadolin is Shores Europe’s Direkter
(which translates to director), legal owner, formand (which translates to president), beneficial
owner, and Bestyrelsesmedlem (which translates to director). (See Ex. C). According to Thompson
Reuters, Sadolin is the Chairman of the Board of Shores Europe as well as its director and CEO.
(See Ex. D). Therefore, Shores Europe will be apprised of the pendency of this action and afforded
an opportunity to present its objections if (i) Sobel emails Susan Sadolin directly at her and Shores
Europe’s email address (susan@shores-int.com) and attaches a copy of the Complaint and
Summons to the email, (ii) Sobel transmits to counsel for Shores Global and Sadolin a copy of the
Complaint and Summons, with instruction to circulate to Shores Europe, or (iii) both of the
aforementioned options occur.

Susan Sadolin knows about this lawsuit, and she knows that Sobel has raised claims against
Shores Europe, an entity to which she owes responsibility and in which she holds an ownership
interest. As Sadolin is the director, legal owner, president, CEO, chairman, and beneficial owner
of Shores Europe, she can provide (and likely has a duty to provide) Shores Europe with the

Complaint and Summons if this Court grants Sobel’s Motion and allows service pursuant to Rule

 

+ As counsel for Shores Global admitted in their correspondence to Sobel’s counsel on June 8, 2021, it was Susan
Sadotin who gave counsel for Shores Global copies of the Complaint and Summons. She thus already has the ability

to provide Shores Europe with these documents.
ase LEA RROIEK BOCUMEM eA Flea VGe1 ‘Bake Te oF 18

4(f)(3). As those retained to represent both Shores Global (the other defendant in this case, and an
entity that is inextricably linked to Shores Europe) and Sadolin (the key agent of Shores Europe),
counsel for Shores Global and Sadolin is also more than capable of providing Shores Europe with
the Complaint and Summons should the Court allow it.

CONCLUSION

Sobel has set forth sufficient facts to demonstrate with certainty that at least one of the four
email addresses proposed by Sobel is operational and was recently accessed by the director, legal
owner, beneficial owner, CEO, and president of Shores Europe, and that the attorneys who
represent Shores Global and Susan Sadolin in connection with this matter can provide Shores
Europe with a copy of the Complaint and Summons.

Sobel thus respectfully moves the Court to permit Sobel to serve Shores Europe by (i)
transmitting a copy of the Complaint and Summons to counsel for Shores Global and Susan
Sadolin from the AXS Law Group, with instruction to circulate to Shores Europe, (i)
electronically sending, via email, a copy of the Complaint and Summons to susan@shores-int.com,
shoresofdenmark(@hotmail.com, s.sadolin@shoresofdenmark.com, and susan@shoresglobal.com
as attachments, or (iii) both transmitting a copy of the Complaint and Summons to counsel for
Shores Global and Susan Sadolin and electronically sending such documents to the

aforementioned email addresses.

10
286 1O-RSBOIEK Boeurent

44 PIA RAGG1 Page 19 Or 78

Respectfully submitted,

/s/ Aron Z. Karabel

Aron Z. Karabel (No. 4375176)
John E, Haubenreich (pro hae vice)
Taylor J. Askew (pro hac vice)
WALLER LANSDEN DORTCH & DAVIS, LLP
511 Union Street, Suite 2700
Nashville, Tennessee 37219

(615) 244-6380
aron.karabel(@wallerlaw.com

john. haubenreich@wallerlaw.com
taylor.askew@wallerlaw.com

Attorneys for Plaintiff

CERTIFICATE OF COMPLIANCE

The undersigned does hereby certify that this brief, hereby filed electronically with the
United States District Court for the Southern District of New York, complies with the requirements
set forth in Judge John G. Koeltl’s Individual Practices, Section I, D and with LR 11.1 of the
Local Rules of the United States District Courts for the Southern and Eastern Districts of New

York.

The total word count for this brief, as counted by Microsoft Word and excluding the

excepted sections as described in Section IL, D, is 2,644.

This the 7° day of September, 2021.

WALLER LANSDEN DORTCH & DAVIS, LLP

fs/ Aron Z. Karabel
Aron Z. Karabel

LL

 

 
AAA MBOIER BOUT PRGRRALAL Rage TSCA

CERTIFICATE OF SERVICE

I hereby certify that on September 7, 2021, a true and correct copy of the foregoing
Memorandum of Law was filed with the Court via the Court’s ECF filing system. Notice of this
filing will be sent by operation of the Court’s CM/ECF system to counsel of record as indicated
below. Parties may access the filing through the electronic filing system.

Jeffrey W. Gutchess

Bernardo Nacouzi de Mello Franco
AXS Law Group, PLLC

2121 NW 2™ Avenue

Suite 201

Miami, FL 33127
jeff@axslawgroup.com
bernardo@axslawgroup.com
eservice@axslawegroup.com

 

Counsel for Defendant Shores Global, LLC

/s/ Aron Z. Karabel

 

12
